*302CONCURRING AND DISSENTING OPINION BY
Judge COVEY.
I respectfully dissent from the majority’s conclusion that the Office of Open Records (OOR) does not have jurisdiction under the Right-to-Know Law (RTKL)1 to address the disclosure of documents in an attorney’s case file. However, I concur with the majority that the settlement negotiations are not subject to disclosure.
On October 1, 2010, Jonathan D. Silver and the Pittsburgh Post-Gazette (collectively the Gazette) submitted a request under the RTKL to the City of Pittsburgh (City) requesting access to and copies of all correspondence beginning March 19, 2010 through the present day between attorneys for the estate of Curtis Mitchell on one side and city officials on the other, concerning settlement negotiations regarding the death of Curtis Mitchell. The City denied the request on the basis that the records requested were not public records because they were protected by the attorney work-product and the attorney-client privileges.
The Gazette appealed to the OOR, which issued a Final Determination overruling the City’s denial and granting the Gazette’s appeal. The City appealed to the trial court. The trial court held an in camera review which revealed ten letters and one fax between the City’s solicitors and counsel for the Mitchell family. The trial court determined none of the documents were protected by the attorney work-product or the attorney-client privilege. Accordingly, on August 1, 2011, the trial court denied the City’s Motion for a Protective Order and affirmed the OOR’s Final Determination to the extent that the City was directed to comply within 30 days to the Gazette’s request. The City appealed to this Court.
Initially, we recognize that “[wjhere ... a settlement agreement fixes the personal or property rights of the parties or calls for the payment of money involving the disbursement of public funds, it is subject to disclosure under the RTKL.” Newspaper Holdings, Inc. v. New Castle Area Sch. Dist., 911 A.2d 644, 648 (Pa.Cmwlth.2006). We further acknowledge that a party
may not contract away the public’s right of access to public records because the purpose of access is to keep open the doors of government, to prohibit secrets, to scrutinize the actions of public officials and to make public officials accountable in their use of public funds. A confidentiality clause contained in a settlement agreement that runs afoul of the RTKL violates public policy and is unenforceable.
Id., 911 A.2d at 649 n. 11 (citation omitted). However, the case law is silent regarding settlement negotiations.
The City argues that Rule 1.6 of the Rules of Professional Conduct protects client confidentiality. Notwithstanding the fact that the negotiations were shared with and directed to Mitchell family counsel, these communications were for the sole purpose of effectively representing its client, and amicably resolving their dispute. In no way did this disclosure constitute authorization by either party that the negotiations be revealed to anybody else. Further, the RTKL does not surpass the attorney-client privilege, especially where disclosure would impair the City’s ability to defend or amicably resolve the underlying matter.
Rule 1.6(a) of the Rules of Professional Conduct, provides in pertinent part: “A lawyer shall not reveal information relating to representation of a client unless the client gives informed consent....” Here, *303the information refers to settlement negotiations authorized by the client. While it is difficult to discern how correspondence between opposing counsel can be categorized as subject to the attorney-client privilege, “public policy wisely encourages settlements” and supports non-disclosure of the settlement negotiations. McDermott, Inc. v. AmClyde, 511 U.S. 202, 215, 114 S.Ct. 1461, 128 L.Ed.2d 148 (1994) (emphasis added). The Pennsylvania Supreme Court has explained the importance of settlements as follows:
Numerous commentators have addressed the problem of overcrowded courts and the importance of settlements to the efficient flow of justice. A fundament of those articles is that settlement of civil litigation is critical to the courts’ management of caseloads. Without settlement of cases, litigants would have to wait years, if not decades, for their day in court. Nearly 90% of all matters in controversy end in settlement. Were we, as a court, to encourage litigation that would undermine the current rate of settlements, we would do a grave injustice and disservice to the citizens of the Commonwealth. ‘The settlement of cases before trial is one of the greatest potentials for assisting the courts to reduce their caseloads.’ As courts are fond of repeating, ‘[jlustice delayed is justice denied.’ The Pennsylvania Constitution also expressly recognizes that access to the courts without delay is a right to be enjoyed by all citizens. ‘All courts shall be open; and every man for an injury done him ... shall have remedy by due course of law, and right and justice administered without ... delay.’ Article I, § 11 (emphasis supplied).
Muhammad v. Strassburger, McKenna, Messer, Shilobod & Gutnick, 526 Pa. 541, 550, 587 A.2d 1346, 1350 (1991) (footnotes and citation omitted) (emphasis added). The Court continued:
In addition to promoting settlements for purposes of judicial economy, there are other, more significant reasons that we encourage them. Professor Menkel-Meadow provides a compelling and eloquent statement of the purposes of settlements in her article, For and Against Settlement: Uses and Abuses of the Mandatory Settlement Conference:
What settlement offers is a substantive justice that may be more responsive to the parties’ needs than adjudication. Settlement can be particularized to the needs of the parties, it can avoid winAose, binary results, provide richer remedies than the commodification or mone-tarization of all claims, and achieve legitimacy through consent. In addition, settlement offers a different substantive process by allowing participation by the parties as well as the lawyers.
Additionally, settlements reduce the stress and concrescent negativity associated with protracted litigation. As Abraham Lincoln remarked, ‘[pjersuade your neighbors to compromise whenever you can. Point out to them how the nominal winner is often a real loser — in fees, expenses, and waste of time.’ Those entering into litigation do not do so with an attitude of insouciance; rather, they often engage their adversary with bellicosity, determined to be the victor at any price — even if that victory is a Pyrrhic one. There is frequently more than one losing party at the end of any litigation. Protracted litigation is also counterproductive to businesses and to workers. In spending so much time and energy on the lawsuit, litigants neglect the positive and productive aspects of their lives. Those who are involved *304in lawsuits often do so to the detriment of their lives, their businesses and their families. It is more important for our society to encourage citizens and businesses to retreat from litigation and return to their lives. It little profits society and its citizens to be overly engaged in the business of litigation. Rather, everyone benefits from litigants resolving their disagreements, settling their disputes and returning to the business of being productive members of society.
Id., 526 Pa. at 551-52, 587 A.2d at 1350-51 (footnote and citation omitted) (emphasis added). To require the disclosure of the documents in the assistant city solicitor’s file relating to the settlement negotiations would directly undermine the above-stated public policy.
While there is no dispute that a settlement agreement is a public record requiring disclosure under the RTKL, the longstanding public policy of encouraging settlements requires protecting settlement negotiations from the same disclosure requirement. Accordingly, I dissent in part, and concur in part.

. Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101-67.3104.